Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Steiner et al.			:
Application No. 15/628,662			:		Decision on Petition
Filing Date: June 21, 2017			:				
Attorney Docket No. AI-control		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed February 22, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

Facts

On April 4, 2019, the Office issued a non-final Office including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.  

A reply to the Office action was not matched with the file.  As a result, the Office issued a Notice of Abandonment on October 30, 2019.

A petition to withdraw the holding of abandonment (“Petition-1”) was filed on May 11, 2020.  Petition-1 asserts a reply was timely filed on May 29, 2019, via facsimile transmission.

A decision dismissing the Petition-1 was issued on May 11, 2020.

A renewed petition (“Petition-2”) was filed on July 6, 2020.

A decision dismissing Petition-2 was issued on September 15, 2020.

A second renewed petition (“Petition-3”) was filed on November 16, 2020.  Petition-3 states, “the last Office action … underlines the importance of an original certificate” of transmission.  Petition-3 also states the “need for a certificate of transmission under 37 C.F.R. § 1.8(a) .. [is] not well known for any inventor/applicant.” 


The petition appears to assert the Office is required to provide an “Information on legal Remedies” with an Office action proving inventors/applicants with “an explicit hint (to attach a certificate).”  The petition states the Office Action on April 4, 2019, was required to give such an explicit hint, but failed to do so.  The petition states, “This was the sole responsibility of the USPTO and not the inventor/applicant.”

The petition fails to establish the Office must inform an applicant of the provisions of, or even the existence of, 37 C.F.R. § 1.8, and applicants’ basis for asserting the Office has such an obligation is unclear.  The petition does not identify any law, any regulation, or any document stating the Office has such an obligation.

The fact applicant was unaware of the provisions and existence of 37 C.F.R. § 1.8 when applicant received the April 4, 2019 Office action is not sufficient to prove the application is not abandoned because the Office was not required to inform applicant of the provisions or the existence of the regulation.  Therefore, the holding of abandonment will not be withdrawn.

A renewed petition (“Petition-4”) was filed on February 22, 2021. 

Discussion

The following issues concerning an “Information of Legal Remedies” (“IRL”) are raised in Petition-4:

	(1)	Is the Office required to include an IRL with all Office actions?
(2)	Does a IRL have to inform applicants of the procedures required to submit a certificate of mailing or transmission under 37 C.F.R. § 1.8(a)?

Petition-4 states,

[A]n Information on legal Remedies is common for any Office action based on the harmonization of the law (worldwide) as such and especially in patent law.

Petition-4 fails to include evidence establishing it is common for patent offices in the world to include an IRL with all of their Office actions.  The petition also fails to establish, if one or more Office’s issue an IRL with Office actions, that the IRL mailed the Office actions include information for using certificates of mailing and certificates of transmission in all of its Office action.

Petition-4 states the spirit of the AIA  supports including an IRL with Office actions.  The requirements for a certificate of transmission under 37 C.F.R. § 1.8(a) are requirements imposed by a federal regulation.  The Office cannot simply ignore requirements of federal regulations when an applicant believes the requirements do not comply with the spirit of the AIA .  The Office notes, if Congress wishes to have the Office legally obligated to include an IRL with all Office actions, Congress could have easily include such a requirement as part of the AIA  legislation.

Petition-4 states the failure to match the reply with the file folder for this application is an Office error.  However, as discussed in prior decisions, applicant has not proven that the Office actually received the reply.

In view of the prior discussion, Petition-4 is dismissed.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314




Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions